NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SIXTO DELA CRUZ,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0ndent.
2010-3165
Petition for review of the Merit Systems Protecti0n
Board in case no. SF0831090823-I-1.
ON MOTION
ORDER
Sixto De1a Cruz moves for leave to proceed in forma
pauperis.
Upon consideration thereof
IT ls ORDERE1) THAT:
The motion is granted

DELA CRUZ V. OPM
SEP 1 5 2010
Date
cc: Sixto Dela Cruz
S
J. Hunter Bennett, Esq.
2
FoR THE CoURT
ls/ J an H0rba1y
J an H0rba1y
C1erk
_ ' EALS FOR
"ese20'§t.'0;R¢.,.T
SEP 15 2010
. .|ANHORBALY
C|£RK